ORDER
Brian Wright appeals from the denial of his Rule 24.035 motion without an eviden-tiary hearing. Wright was originally charged with second degree murder, § 565.021, RSMo 2000,1 and armed criminal action, § 571.015, RSMo. The State charged that Wright caused the death of James Sutton by striking him on the head with a beer bottle. We affirm. Rule 84.16(b).
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting *657the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.

. All statutory references are to RSMo 2000 unless otherwise indicated.